


Exhibit 10.16

 

 

 

EXECUTIVE INCENTIVE



COMPENSATION PLAN

 

 

 

THE HERTZ CORPORATION

JANUARY 2005

 

--------------------------------------------------------------------------------


 

2005


THE HERTZ CORPORATION

EXECUTIVE INCENTIVE COMPENSATION PROGRAM

EFFECTIVE JANUARY 1, 2005

 

I, the undersigned, acknowledge the following terms associated with my
participation in the 2005 Executive Incentive Compensation Program:

 

TARGET AWARD: (Performance Units)

 

         % of my base salary as of December 31 of the Plan year

 

 

 

OBJECTIVES/WEIGHTING:

 

Pre-Tax Income                     70%

 

 

Return on Equity                  30%

 

 

 

 

 

 

BUSINESS UNIT/WEIGHTING:

 

The Hertz Corporation Results     100%

 

 

I further understand that no other requests or recommendations for payments,
written or oral, except those in strict compliance with the Program, will be
considered without approval, in advance, in writing by the Committee.

 

 

 

 

 

 

 

 

Signature

 

SSN

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Name

 

Area No.

 

Location

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEASE RETURN BY:

 

January 31, 2005

 

 

 

 

 

 

 

 

 

PLEASE RETURN TO:

 

E. A. Corcoran

 

 

 

SVP, Compensation & ER Programs

 

 

 

Park Ridge

 

 

--------------------------------------------------------------------------------


 

APPENDIX I

 

2005


AWARD SCALE

THE HERTZ CORPORATION

 

 

 

Total
Award
Points

 

% of
Target
Award

 

 

 

 

 

 

 

Below 80

 

 

0

 

 

 

 

 

 

 

 

 

 

80

 

 

60

 

 

 

 

 

 

 

 

 

 

85

 

 

70

 

 

 

 

 

 

 

 

 

 

90

 

 

80

 

 

 

 

 

 

 

 

 

 

95

 

 

90

 

 

 

 

 

 

 

 

 

 

100

 

 

100

 

 

 

 

 

 

 

 

 

 

105

 

 

115

 

 

 

 

 

 

 

 

 

 

110

 

 

130

 

 

 

 

 

 

 

 

 

 

115

 

 

145

 

 

 

 

 

 

 

 

 

 

120

 

 

160

 

 

 

 

 

 

 

 

 

 

125

 

 

170

 

 

 

 

 

 

 

 

 

 

130

 

 

180

 

 

 

 

 

 

 

 

 

 

135

 

 

190

 

 

 

 

 

 

 

 

 

 

140

 

 

200

 

 

 

 

 

 

 

 

 

 

145

 

 

210

 

 

 

 

 

 

 

 

 

 

150

 

 

220

 

 

 

 

 

 

 

 

 

 

155

 

 

230

 

 

 

 

 

 

 

 

 

 

160

 

 

235

 

 

 

 

 

 

 

 

 

 

165

 

 

    242.5

 

 

 

 

 

 

 

 

 

170

 

 

250

 

 

 

 Award points will be rounded to the nearest whole number.

 

--------------------------------------------------------------------------------


 

THE HERTZ CORPORATION

2005 EXECUTIVE INCENTIVE COMPENSATION PROGRAM

 

Purpose

 

The Hertz Corporation’s Executive Incentive Compensation Program (hereinafter
referred to as the EICP) is intended to reward executives and key managers whose
performance can materially influence the annual growth and profitability of the
corporation.

 

Administration

 

The Compensation Committee of the Board of Directors annually approves the
performance measurement criteria and weighting as appropriate, the Award Payment
Scale and specific target awards for Senior Officers (elected corporate Vice
Presidents & above).

 

The Chief Executive Officer of The Hertz Corporation (“Hertz”) has been
delegated the authority by the Compensation Committee to establish a management
committee to administer this Program for all participants other than the Senior
Officer group as defined above.

 

As used herein, the term “Committee” shall mean the Compensation Committee of
the Board of Directors or the management committee described above, as
applicable.

 

Participation

 

Participation, which will be designated by Hertz, is restricted to two employee
groups of Hertz and its operating units:  Executive and Key Management.

 

Designation as a participant in the EICP for any year shall not be construed as
conferring any right to continued employment with Hertz or to continued
participation in EICP in any subsequent year.

 

Award Opportunities

 

The Committee will approve a target incentive award (Performance Unit)
opportunity for each participant, which shall be expressed as a percentage of
the participant’s annual salary at the end of the EICP year (except in the case
of pro-rated awards.)  No participant may receive an award payment in any year,
which exceeds 2.5 times his/her target award opportunity.

 

--------------------------------------------------------------------------------


 

Program Provisions

 

Participants will be measured on either Hertz’ performance results or a
combination of Business Unit and Hertz’ performance results, depending on their
area of responsibility.

 

The Business Units will be established as follows:

 

A.            Domestic Rent A Car Division


B.            WORLDWIDE RENT A CAR

C.            Hertz Equipment Rental Corporation

D.            Hertz Claim Management Corporation

E.             Hertz Europe, Ltd.

F.             Americas/Pacific

 

Award Determinations

 

Each year the Senior Officers of Hertz, subject to the approval of the
Compensation Committee of the Board of Directors, will establish bonus
objectives for Hertz and each Business Unit.

 

At year-end, the Committee will determine the award payments based on actual
operating results versus the established bonus objectives, in accordance with
the Program terms.  The results and award entitlement for Hertz’ performance and
each Business Unit’s performance stand alone, and the sum of awards generated
for each will determine the final award paid to each participant.

 

When a task amount has been approved as part of the bonus objective, the bonus
objective without the task will be used to determine awards up to 100% of Target
amounts.  Awards cannot exceed 100% of Target, unless this is accomplished using
the bonus objective including the task amount.

 

General Fund

 

EICP participants may be eligible for an award from the General Fund.  The
General Fund shall be made up of an amount up to .25% of the actual pre tax
income of The Hertz Corporation.

 

Eligibility for a General Fund Award is limited to EICP participants who have
achieved outstanding accomplishments under difficult or unusual conditions.

 

Executives who are named in the proxy statement shall not be eligible in that
year for a General Fund award.

 

Distribution of all, any or none of the General Fund shall be at the discretion
of the Hertz Chief Executive Officer, subject to the review and approval of the
Committee.

 

2

--------------------------------------------------------------------------------


 

Rights to Award Payments

 

To be entitled to EICP award payments with respect to any year, a participant
must have been a full time employee of Hertz, or any of its operating units, for
the entire EICP year, or for such portion of the year which shall remain
following Hertz’s notification of participation in the EICP with respect for
such year.

 

To be eligible for an award a new participant must have at least 3 months active
service in the EICP during the EICP year.  An exception may be made for
employees who transfer into an eligible EICP position from a position for which
compensation under a different compensation program was provided.

 

A participant who retires, dies or becomes disabled during the EICP year or if a
participant’s employment is terminated due to a layoff resulting from a
permanent reduction in force, organization realignment, discontinuance of an
operation, sale of an operation to another company, lack of work or a location
closing, prior to the end of the EICP year, the participant, or his beneficiary
or estate, shall receive a prorated EICP payment at the time of regular award
distribution.

 

Participants who resign, or who are terminated for cause will not be eligible
for an award.  As used herein, the term “Cause” shall mean (a) action by the
participant involving willful malfeasance, (b) the participant’s unreasonable
neglect or refusal to perform the duties assigned to the Participant, (c) the
participant being convicted of a felony, (d) the participant engaging in any
activity that is directly or indirectly in competition with the Hertz or any
affiliate or in any activity that is inimical to the best interests of the Hertz
or any affiliate, or (e) the participant’s violation of Hertz policy covering
standards of corporate conduct, provided that the determination of Cause shall
be made by the Committee prior to the distribution of award payments.

 

Time out on a leave of absence will not affect the bonus payment unless it is in
excess of sixty days.  The first sixty days of a leave of absence will be a
grace period; time out in excess of sixty days will be prorated in accordance
with EICP provisions.

 

Award Payments

 

All approved EICP Awards will be paid in full, in cash, after applicable tax
withholding, no later than March 31st of the following year.

 

Deferral of Award Payments

 

With Hertz’ approval, participants will be offered the opportunity of
irrevocably deferring the receipt of award payments they may earn with respect
to any year during which they are an EICP participant.  Such elections to defer
receipt of award payments, for a particular EICP year, must be made prior to the
commencement of service for that EICP year.  All deferred awards will be
reflected on Hertz’s books as general and unsecured obligations of Hertz, and no
trust in favor of any participant shall be implied.  Hertz shall determine the
terms of the deferral program, including the appropriate rate of interest, which
shall be credited annually to book entry deferral accounts.

 

--------------------------------------------------------------------------------


 

Award Limitation

 

A)               The maximum amount that may be awarded to all participants
assigned to a particular business unit, based upon that business unit’s
performance, may not exceed 3% of the pre-tax income of the business unit.

 

B)                 The maximum amount that may be awarded to all participants of
the Corporation may not exceed the greater of:

 

 1)   6% of the pre-tax income of the Corporation or

 

 2)   the aggregate amount of the business unit awards (subject to the
limitation set forth in Paragraph A above).

 

Amendment, Suspension or Termination

 

The EICP shall continue until such time as it shall be amended, suspended or
terminated at any time by the Compensation Committee.

 

 

4

--------------------------------------------------------------------------------
